Case 1:18-cv-00621-MAC Document 5-7 Filed 02/08/19 Page 1of5 PagelID#: 136

Veterans Education Success

Veteran’s Perspective Brief #7 December 2018

 

Could Education Corporation of America’s Sudden Closure Have Been Avoided?

Earlier this month, another for-profit college chain closed
abruptly, leaving more than 20,000 students and 4,000 Gl Bill
beneficiariest wondering why this happened and how this will
affect their future educational endeavors. On December 5,
2018, the Education Corporation of America (ECA) — which
owns Virginia College, Ecotech, Golf Academy of America,
Brightwood College, and Brightwood Institute — announced
that it would shut down its 70 remaining campuses across the
United States.

Taxpayers are also impacted. In award year 2015-2016, ECA
received more than $350 million in taxpayer funds from the
U.S. Department of Education, as well as more than $41
million in taxpayer funds from the U.S. Department of
Veterans Affairs (VA) in FY 20173 and another $43,212 under
the Department of Defense’s Tuition Assistance Program for
active duty military. Beyond those outlays, taxpayers will also
have to bear the upcoming costs of the Education
Department’s obligation to grant “closed school discharges”
of existing student loans held by current ECA students who do
not transfer to a comparable program at a new school.
Taxpayers are already on the hook for more than $300 million
in closed school discharges from shuttered schools, such as
Corinthian and ITT Technical Institutes,4 a number that is
likely to grow with necessary relief for ECA students. VA will
also be responsible for reinstating the current term of Gl Bill
benefits to students who were attending ECA at time of
closure if they opt not to transfer, adding even more to the
financial hit on taxpayers.

Unfortunately, ECA is another example of history repeating
itself. Americans have watched other large for-profit college
chains shutter their doors to students without warning over
the past few years, most notably Corinthian Colleges and ITT
Tech.® While students and faculty were not aware of the
pending closing until the day it happened, there were
significant warning signs for many years that ECA was on the
brink of failure.

Could the Education Department, and possibly even VA, have
helped ECA students avoid the disruption of a sudden closure
and saved hundreds of millions of federal taxpayer dollars by
heeding the warning signs?

Warning Sign #1: Dismal Student Outcomes at ECA
Institutions

In order to better understand the warning signs at ECA prior
to its sudden closure, Veterans Education Success analyzed
the student outcomes at ECA campuses.

As of 2015-16, ECA owned 22 institutions with 70 branch
campuses across the United States. While most of these

students (57.8 percent) ended up earning a credential or
degree within eight years of entering,’ a majority of their
earned credentials ended up being worth no more than a
high school diploma. For example, of the 55,064 students
who entered an ECA institution in 2007-2008, only one in
three (35.7 percent) would end up earning more than
$25,000 in 2013-2014 — less than the average high school
graduate and a substantially worse outcome than similar
certificate-and degree-granting institutions.

Most students paid $20,000 to attend an ECA campus every
year — even after grants and scholarships; yet they earned
less than the average high school graduate after leaving
school. As a result, it’s not surprising that a high proportion of
students left ECA with unmanageable debt. In fact, of the
68,844 students who left an ECA school in 2012-2013 and
entered repayment on their federal debt, only one in five
(21.4 percent) were able to pay down even $1 on their loan
principal three years later, meaning they actually owed more
on the amount they initially borrowed.

Additionally, 20 percent of students faced one of the worst
outcomes after attending, ultimately defaulting on their loans
within just three years of leaving an ECA school, and putting
their financial future in jeopardy. A December 2018 report by
Veterans Education Success provides a detailed examination
of outcome measures for three ECA campuses, including five-
year student default rates. For example, between year three
and five, the default rate among former Brightwood students
almost doubled at its San Diego campus, and its criminal
justice program was at risk of failing the Education
Department’s Gainful Employment test.

Warning Sign #2: Degree Programs at Many ECA Campuses
Did Not Lead to a Job

Beyond low earnings and unmanageable debt, many ECA
students discovered, upon graduating, that they were not
even eligible to obtain a license in the occupation they had
been promised. A 2015 report by Veterans Education Success
found that 20 percent of the degree programs it examined
failed to prepare graduates for the licensure or certification
required to get the career veterans were promised.® Many of
these programs were at institutions owned and operated by
ECA.

In December 2016, Congress addressed this failing, by
enacting P.L. 114-315. Section 409 of the law prohibits Gl Bill
participation by school degree programs that fail to meet
state licensure and certification requirements, including law
schools that are not accredited by the American Bar
Association.
Case 1:18-cv-00621-MAC Document 5-7

To ensure that the law had been successfully implemented,
Veterans Education Success examined the status of these
same degree programs in early 2018. Our April 2018 report
found that half of the problematic degree programs we
identified in 2015 were sti/! enrolling veterans (despite the
statutory prohibition) and that the number would likely be
higher had some schools not closed in the interim.°

ECA was prominent among these improperly-approved
programs. Nineteen of the 32 programs that failed to meet
state licensure and certification requirements and were still
enrolling veterans in early 2018 were dental assisting
diplomas offered by Brightwood College campuses owned by
ECA. Moreover, we identified an additional 49-degree
programs that were Gl] Bill-eligible in 2018, but failed to meet
the requirements of P.L. 114-315, including 33 Brightwood
campuses offering diplomas in dental and medical assisting.
Overall, 31 of approximately 40 Brightwood College
campuses offered degree programs that did not lead to state
licensure or certification.

Without doubt, had VA or its state agents (the State
Approving Agencies) withdrawn Gl Bill eligibility of these ECA
degree programs, as required by statute, fewer Gl Bill
students would have been affected when the company
announced in December that it was closing. Those students
would have been spared the trauma of mid-semester
disruption (which is particularly hard on veterans who rely on
the Gl Bill’s monthly housing allowance) and the hardship of
seeking to transfer credits, obtaining a closed school
discharge for federal student loans, or applying for a limited
restoration of their Gl Bill benefits (for the current term,
only). They will never be compensated, however, for the time
and energy they wasted pursuing these worthless degrees.

Warning Sign #3: ECA Colleges Lacked a Respected
Accreditor

Despite dismal student outcomes and even ineligibility for
promised occupations, its accreditor — the Accrediting
Council for Independent Colleges and Schools (ACICS) — took
no serious actions at ECA-owned campuses prior to 2018,
putting students and taxpayers at risk of wasting their time
and money at schools that show little to no return on
investment.?°

In December 2016, following strong recommendations from
career civil servants at the Education Department, as well as
from a bipartisan independent advisory committee under its
auspices, U.S. Education Secretary John B. King formally
terminated ACICS." In addition to ECA, ACICS had also
provided its stamp of approval to ITT and Corinthian and toa
college raided by the FBI (with its college president now
serving 96 months in federal prison).12 Education Department
career staff found ACICS out of compliance on 21 federally-
mandated criteria. The staff report noted that ACICS was
“entirely lacking or incoherent” on the standards regarding
student achievement and had failed to meet the

Filed 02/08/19 Page 2 of 5 PagelID #: 137

requirements regarding monitoring of colleges, enforcement
of accreditor rules when a college was in violation, and other
failures.13 In fact, data show that the colleges ACICS approves
offer their students a substantially lower likelihood of finding
stable employment, which leaves most former students
unable to pay down their loans.14

Most ACICS-approved schools found new accreditors when
ACICS was formally terminated in December 2016 and ACICS-
accredited schools had 18 months to find a new accreditor.
But ECA was among 85 schools that remained accredited by
the discredited ACICS, a likely indication that no other
accreditor was willing to approve its schools.45

ACICS has shown itself to be a bad steward of taxpayer
dollars and an ineffective arbiter of educational quality.
However, Education Secretary Betsy DeVos and her political
appointees at the Department have bent over backwards to
resurrect ACICS, even blatantly fabricating public support
from other accreditors.1® Secretary DeVos officially reinstated
ACICS in November 2018 — despite the negative
consequences for students and taxpayers.’ Ineffective
oversight by ACICS likely forced thousands of students who
attended ECA institutions to either find another institution
willing to accept their credits — which most are unlikely to do
— or seek discharge of their loans, leaving them worse off
than if they hadn’t enrolled in the first place.*8

Warning Sign #4: Student Complaints against ECA

Another warning sign is student complaints. Nearly two
dozen student veterans filed complaints with VA over the
past several years against ECA-owned schools.?? A review of
their complaints on VA’s GI Bill Comparison Tool shows that
ECA’s handling of tuition and fees and ECA’s educational
quality were the main complaint topics. While veterans’
complaints to VA are redacted from public view, at least one
veteran also sought help from Veterans Education Success,
and his complaint follows:

“After 2 years at Virginia College, | was dropped from
school the day before finals. | was told | owed $1,400 plus.
So | fell short 16 credits from graduating. | was in school on
the Post 9/11 GI Bill.”2°

If other veterans filed similar complaints, and given existing
data about student outcomes and improperly-approved
programs that left graduates ineligible for their promised
occupation, the lack of oversight by VA and its State
Approving Agencies warrants concern.

The Education Department’s Federal Student Aid office also
receives and tracks student complaints, although it does not
publicly share the number or type of complaints it receives
about particular schools. The Department is obligated to
publish an annual report on these student complaints,??
although it apparently has failed to do so since December
2016. In its December 2016 report, the Education
Case 1:18-cv-00621-MAC Document 5-7

Department wrote: “Although proprietary schools distribute
only 18 percent of the federal loans and grants in AY16
[Academic Year 2015-2016], these schools account for 44
percent of school-related complaints.”2* Therefore, although
the Education Department may have received complaints
from ECA, the Department has yet to release this information
or take any action.

Warning Sign #5: ECA Was Overly-Reliant on Taxpayer
Support

Like many for-profit college chains, ECA relied heavily on
federal dollars to fund its operations (including its call center
recruiting, advertisements, and high corporate executive
compensation and perks). As noted above, ECA took more
than $391 million in taxpayer-funded federal student aid and
veterans and military education benefits in the single most
recent reported year. In fact, 15 of 22 ECA institutions
received more than 80 percent of their revenue from
Education Department federal student aid and Pell grants.
And seven of these institutions were more than 85 percent
dependent on Education Department funds, alone.??

Congress attempted to prevent exactly this kind of over-
reliance on federal taxpayer funds in the Higher Education
Act,”4 wherein it required proprietary colleges to prove
market viability by attracting at least 10 percent private
paying students. However, because of an inadvertent?
loophole in the statute (the “90/10 loophole”), VA and
Pentagon funds were not enumerated, and proprietary
schools have manipulated this loophole, unreasonably, to
count VA and Defense Department funds as “private,” “non-
federal funds,” effectively allowing taxpayer dollars to act as
corporate welfare for proprietary colleges that are almost
entirely dependent on federal money.26

Moreover, because of their manipulation of this loophole,
proprietary colleges are financially incentivized to seek out G|
Bill and Defense Department Tuition Assistance to offset the
90 percent cap on Education Department funds. The result
has been many years of aggressive and deceptive recruiting
and marketing to veterans and servicemembers.?”

ECA’s reliance on veterans’ and servicemembers’ benefits
was Clear: ECA ranked 7‘ overall in the nation among all
colleges in terms of the amount of Gl Bill tuition and fees it
received from FY 2009 through FY 2017, at a whopping $495
million — nearly half a billion dollars.78 Similarly, ECA relied on
$303,631 from U.S. Defense Department Tuition Assistance
for active duty servicemembers from FY 2014 through 2017,
alone.??

lf federal taxpayer funds flowing through VA and the Defense
Department had been included in the 90/10 calculation, as
veterans’ organizations and many Members of Congress have
urged, ECA’s overreliance on federal grants and loans would
have been even more starkly noted and it likely would have

Filed 02/08/19 Page 3 of 5 PagelID#: 138

fallen out of compliance and been cut off from Education
Department funds.

Even if the 90/10 loophole were not closed by Congress, the
Education Department bears responsibility for keeping an eye
on schools’ federal dependency. The Education Department
receives reports on schools’ overall dependency on federal
funds, including the GI Bill and Defense Department Tuition
Assistance, but so far has refused Congressional calls to
release the data this year,*° although it did release such data
under the previous Administration.*4

Warning Sign #6: Other Indications of Financial Instability
and an Unsustainable Business Model

According to the Education Department’s Federal Student Aid
data, ECA institutions have been listed on Heightened Cash
Monitoring 1 at the Education Department over concerns
about the school’s “Administrative Capacity”? since June 1,
2015. Nevertheless, federal funds continued to flow to the
chain.

Despite its concerns about ECA’s administrative capacity, the
Department apparently failed to obtain a letter of credit from
ECA, as it has done on other colleges, thereby putting
taxpayers on the hook for all ECA student losses. For
example, in the case of ITT Tech, the Education Department
had required an $80 million letter of credit in 2014
(representing 10 percent of the Title IV aid funding ITT had
received during the preceding fiscal year); in 2016, the
Department asked ITT for an additional $44 million, bringing
the total to $124 million. By the time ITT closed in September
2016, the Department had secured $95 million of the $124
million that it had required ITT put up,*? which helped lessen
the impact on taxpayers. One public complaint at the time of
ITT’s closure was that the Department had failed to secure
enough credit prior to ITT’s closure.*4

In the case of ECA, the Department did absolutely nothing to
protect taxpayers from ECA’s failure, despite its statutory
obligation to carefully protect the federal taxpayer dollars
under its authority.

Moreover, the Education Department could have recognized
that ECA’s business model was unsustainable because the
financial data ECA regularly reported to the Department
showed ECA was spending very little on student instruction,
raising red flags about whether students were receiving the
education taxpayers were paying for. An analysis of IPEDS
data on ECA colleges’ revenue sources and expenditures
shows that both Brightwood College and Virginia College
spent less than 21 percent of tuition on instruction, far below
the national norm of college spending on instruction. ECA’s
spending priorities may well help explain ECA’s dismal
student outcomes and inability to attract sufficient numbers
of private-paying students. At a minimum, it should have
drawn federal scrutiny.
Case 1:18-cv-00621-MAC Document 5-7

Conclusion

The Education Department allowed a subprime college
accreditor, ACICS, to act as a gatekeeper of federal funds, and
both VA and the Education Department ignored several red
flags about ECA, including (1) its dismal outcomes that left its
former students with minimal job prospects and
unmanageable debt, (2) its operation of programs that left
students ineligible for the promised occupations, which
should not have been approved for Gl Bill, per federal
statute, but nevertheless were; (3) its dangerous dependency
on federal taxpayers to fund its operations; (4) its decision to
spend less than 21 percent of its tuition on instruction (far
below the national norm); (5) its student complaints; and (6)
its financial and administrative precariousness.

Both VA and the Education Department have statutory
obligations to serve as careful stewards of taxpayer funds —
and, in the case of VA, to protect student veterans —
obligations that were not met in the case of ECA.

For many years, veterans and military service organizations
have urged VA to adopt risk-based reviews of schools
receiving Gl Bill funds** (also required by the federal

 

Filed 02/08/19 Page 4of 5 PagelID#: 139

Principles of Excellence?’). And, if risk-based reviews had
been implemented for ECA campuses, ECA’s business
problems, dismal student outcomes, and improperly-
approved programs that left GI Bill students ineligible for
their promised occupation — in violation of a federal statute
governing the Gl Bill — could have garnered sufficient federal
attention to warrant taking action to protect GI Bill students.

The Education Department’s failure is especially acute
because it never required ECA to post a letter of credit,
despite significant warning signs. Ultimately, taxpayers will
now bear the financial cost of ECA’s failure.

Congress also bears responsibility. If it had held accreditors
accountable and also closed the 90/10 loophole, the wasted
efforts of 20,000 ECA students and 4,000 Gl Bill beneficiaries
could have been avoided. And, if Congress fails to put better
safeguards in place during its next reauthorization of the
Higher Education Act, history will likely repeat itself as it has
since the creation of the original GI Bill.22 ECA may not be the
last time we see a large for-profit college chain close its doors
without notice, leaving students and taxpayers to pick up the

pieces.

1 See Andrew Kreighbaum, “Collapse of For-Profit Chain Long in the Making,” Inside Higher Ed (Dec. 6, 2018), available at
https://www. insidehighered.com/news/2018/12/06/closure-education-corporation-america-raises-questions-about-oversight-and-support; see
also United States, U.S. Department of Veterans Affairs, “GI Bill Comparison Tool Data,” available at https://www.va.gov/gi-bill-comparison-tool
2 See Andrew Kreighbaum, “Collapse of For-Profit Chain Long in the Making,” Inside Higher Ed (Dec. 6, 2018), available at
https://www.insidehighered.com/news/2018/12/06/closure-education-corporation-america-raises-questions-about-oversight-and-support. ECA

 

 

also owns the New England College of Business, which will remain open and is separately accredited (not by ACICS).
3 U.S. Department of Education, “Accreditor Data File” (May 22, 2018); see also U.S. Department of Veterans Affairs, “GI Bill Comparison Tool Data”
available at https://www.va.gov/gi-bill-comparison-tool. The data include total Post-9/11 tuition and fees and Yellow Ribbon Program payments

made to schools.

4 Michael Stratford, “DeVos cancels $150M in student loan debt after losing court battle,” Politico (Dec. 13, 2018), available at:
https://www.politico.com/story/2018/12/13/betsy-devos-student-loans-1063442. See also, U.S. Department of Education, “American Career

 

Institution Borrowers to Receive Automatic Group Relief for Federal Student Loans” (Jan. 13, 2017), available at: https://www.ed.gov/news/press-
releases/american-career-institute-borrowers-receive-automatic-group-relief-federal-student-loans; US Department of Education, “Fourth Report

 

 

of the Special Master for Borrower Defense to the Under Secretary” (June 29, 2016), available at: https://www2.ed.gov/documents/press-

releases/report-special-master-borrower-defense-4.pdf
5 Public Law 115-48, section 109.

6 See, e.g., Veterans Education Success, “The ITT Collapse: Lessons Learned and Dealing with Future Challenges” (2016), available at
https://staticl squarespace.com/static/556718b2e4b02e470eb1b186/t/58b8648ee58c624c6814bd1c/1488479376601/ITT+White+Paper.FINAL.pd

 

f

7 U.S. Department of Education, “Accreditor Data File” (May 22, 2018). All data in this section was calculated from the Accreditor Data File by the
Edvisors Group Inc. The completion rate is calculated using Outcome Measures from the Accreditor Data File.

8 See Veterans Education Success, “The Gl Bill Pays for Degrees That Do Not Lead to a Job” (Sept. 2015), available at:

https://staticl squarespace.com/static/556718b2e4b02e470eb1b186/t/57eeaa61197aea4f38f19f02/1475258978479/Gl+Bill+Pays+for+Degreest+T

 

hat+Do+Not+Lead+to+atlob+%283%29. pdf

 

3 See Veterans Education Success, “Despite a 2016 Statute, the GI Bill Still Pays for Degrees That Do Not Lead to a Job” (April 2018), available at:
https://staticl.squarespace.com/static/556718b2e4b02e470eb1b186/t/5c16e0194ae23769a91b59e1/1545003033805/2018+Career+Ready+Upda

 

te+Report+GI+Bill+Still+Pays+for+Degrees+That+Do+Not+Lead+to+a+Job. pdf

 

10 “Council Actions.” Accrediting Council for Independent College and Schools, webpage, available at: http://www.acics.org/councilactions.aspx
11 See U.S. Department of Education, Decision of the Secretary, Docket No. 16-44-O (Dec. 12, 2016}, available at

https://www2.ed.gov/documents/acics/final-acics-decision.pdf.

12 See Veterans Education Success, “Issue Brief #5: Student Outcomes at Colleges Approved by the Accreditor ACICS” (Oct. 2018), available at

 

https://staticl squarespace.com/static/556718b2e4b02e470eb1b186/t/5bbf8e8ce79c7 07 9cedfe589/1539280525168/ACICS+ssue+Brief.FINAL.pdf

 
Case 1:18-cv-00621-MAC Document 5-7 Filed 02/08/19 Page 5 of5 PagelD#: 140

 

13 See U.S. Department of Education, Decision of the Secretary, Docket No. 16-44-O (Dec. 12, 2016), available at
https://www2.ed.gov/documents/acics/final-acics-decision.pdf.

14 See Veterans Education Success, “Issue Brief #5: Student Outcomes at Colleges Approved by the Accreditor ACICS” (Oct. 2018), available at
https://staticl squarespace.com/static/556718b2e4b02e470eb1b186/t/5bbf8e8ce79c7079cedfe589/1539280525168/ACICS+Issue+Brief. FINAL. pdf
15 See Center for American Progress, “The 85 Colleges That Only ACICS Would Accredit,” (July 3, 2018) available at
https://www.americanprogress.org/issues/education-postsecondary/news/2018/07/03/453079/85-colleges-acics-accredit/

16 See Veterans Education Success, “Issue Brief #5: Student Outcomes at Colleges Approved by the Accreditor ACICS” (Oct. 2018), available at
https://staticl squarespace.com/static/556718b2e4b02e470eb1b186/t/S5bbf8e8ce79c7079cedfe589/1539280525168/ACICS+Issue+Brief.FINAL. pdf
17 See Laura Meckler, “Betsy DeVos reinstates controversial gatekeeper of for-profit colleges,” Washington Post (Nov. 21, 2018), available at:
https://www.washingtonpost.com/local/education/betsy-devos-reinstates-controversial-gatekeeper-of-for-profit-colleges/2018/11/20/1c84faf6-
ed18-11e8-96d4-0d23f2aaad09 story.html?utm_ term=.aed2cd52df49

18 U.S. Government Accountability Office, “Higher Education: Students Need More Information to Help Reduce Challenges in Transferring College
Credits” (Sept. 13, 2017), available at: https://www.gao.gov/products/GAO-17-574

19 U.S. Department of Veterans Affairs, “GI Bill Comparison Tool Data” available at https://www.va.gov/gi-bill-comparison-tool.

20 VA student complaint claim # 4885, on file at Veterans Education Success.

21 See Presidential Memorandum: Student Aid Bill of Rights (March 10, 2015), available at https://obamawhitehouse.archives.gov/the-press-
office/2015/03/10/presidential-memorandum-student-aid-bill-rights

22 U.S. Department of Education, Federal Student Aid, “Federal Student Aid

Feedback System Preliminary Report” (Dec. 2016), available at https://studentaid.ed.gov/sa/sites/default/files/fsawg/datacenter/library/feedback-
system-prelim-report.pdf

23 Ibid.

24 See Section 487(a) of the Higher Education Act of 1965, as revised and codified at 20 USC 1094(a)({24).

25 See generally Daniel Golden, “For-Profit Colleges Target the Military” Bloomberg (Dec. 30, 2009), available at
https://www.bloomberg.com/news/articles/2009-12-30/for-profit-colleges-target-the-military (recounting legislative history).

26 Two dozen state Attorneys General wrote to Congress objecting to this accounting practice. See Letter to Sen. Patty Murray, et. a/, from
Kentucky Attorney General Jack Conway, et. al (May 29, 2012), available at

https://www.iowaattorneygeneral.gov/media/cms/Schools 4 profit 924BF51B5599F.pdf.

27 See Veterans Education Success, “Research Report: Department of Education Data Shows Increased Targeting of Veterans and Servicemembers,
Highlighting Urgency of Closing 90/10 Loophole” (Nov. 2017), available at

https://staticl squarespace.com/static/556718b2e4b02e470eb1b186/t/5a043bdfc83025336298845f/1510226911840/VES+90%3A10+Report+-
+FINAL. pdf; see also United States, U.S. Department of Veterans Affairs, “GI Bill Comparison Tool Data,” available at https://www.va.gov/gi-bill-
comparison-tool; and, Hollister Petraeus, For-Profit Colleges, Vulnerable Gls,” New York Times (Sept. 21, 2011), available at
https://www.nytimes.com/2011/09/22/opinion/for-profit-colleges-vulnerable-gis. html

28 See Veterans Education Success, “Schools Receiving the Most Post-9/11 Gl Bill Tuition and Fee Payments Since 2009,” available at

https://staticl squarespace.com/static/556718b2e4b02e470eb1b186/t/5ab2a76b6d2a7 3a4746063ef/1521657708194/GI+Bill+Cumulative+Revenu
e+Brief+%232+March2018.FINAL. pdf.

29 This number includes the FY 2014 numbers from Virginia College ($74,039 for 35 TA recipients) archived on the Department of Defense’s
website, available at https://www.dodmou.com/TADECIDE under “Archive DoD TA Data.” No other ECA college TA numbers were included from FY
2014, as the only one available in the archived data is Virginia College, and not Brightwood College.

30 See Letter to U.S. Education Secretary Betsy DeVos from Sen. Dick Durbin, Rep. Mark Takano, et. a/. (Dec. 10, 2018), available at
https://www.durbin.senate.gov/imo/media/doc/90.10%20Data%20Request%20Letter%20to%20Devos%20Signed%2012.10.18. pdf.

31 See US Education Department, “New Analysis Finds Many For-Profits Skirt Federal Funding Limits” (Dec. 21, 2016), available at
https://www.ed.gov/news/press-releases/new-analysis-finds-many-profits-skirt-federal-funding-limits.

32 U.S. Department of Education, “Heightened Cash Monitoring,” available at: https://studentaid.ed.gov/sa/about/data-center/school/hcm

33 See Veterans Education Success, “The ITT Collapse: Lessons Learned and Dealing with Future Challenges” (Oct. 2016), available at

https://staticl squarespace.com/static/556718b2e4b02e470eb1b186/t/58b8648ee58c624c6814bd 1¢/1488479376601/ITT+White+Paper.FINAL.pd
f.

34 Id,

35 See generally 20 U.S.C. § 3402; section 141(b}{2}{vi) of the Higher Education Act.

36 See, e.g., Letter to VA Secretary Bob McDonald, from Lt. Gen. Dana Atkins, et. a/ (May 16, 2016), available at:

https://staticl squarespace.com/static/556718b2e4b02e470eb1b186/t/5744bdfc2eeb81f2ceb68358/1464122877006/VSO+MSO+Letter+to+VA+S
ecretaryt+re+Gl+Billt+oversight.Signed+%281%29.pdf; Gardiner Harris, “Veterans Groups Seek a Crackdown on Deceptive Colleges,” New York Times
(May 21, 2016), available at https://www.nytimes.com/2016/05/22/us/politics/veterans-groups-seek-a-crackdown-on-deceptive-
colleges.html?ref=topics& r=0.

37 See Executive Order 13607, “Establishing Principles of Excellence for Educational Institutions Serving Servicemembers, Veterans Spouses, and
Other Family Members,” at Sec. 4(d), available at:

https://staticl squarespace.com/static/556718b2e4b02e470eb1b186/t/5568cbbce4b08ba3e80019be/143293 1260094/Executive-Order-
13607.pdf.

38 See The Century Foundation, “The Cycle of Scandal at For-Profit Colleges” (2017), available at https://tcf.org/topics/education/the-cycle-of-
scandal-at-for-profit-colleges/; “Truman, Eisenhower, and the First GI Bill Scandal” (2017), available at https://tcf.org/content/report/truman-

eisenhower-first-gi-bill-scandal/.
